Title: From Thomas Jefferson to James Dinsmore, 15 November 1808
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Washington Nov. 15. 08.
                  
                  Th: Jefferson incloses to mr Dinsmore the acknolegement of the bank of Richmond of a deposit to his credit of four hundred & fifty Dollars. he will make a further deposit in the same place about the last of December or 1st. of January for mr Dinsmore & one for mr Nelson, because at that time he will be entitled to recieve money in Richmond and so will avoid the risk of the post which is worthy attention. he salutes him with esteem.
               